Exhibit 12.2 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends For the three months ended March 31, 2014 Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ 27,488,936 Add: Interest on indebtedness (excluding capitalized interest) 51,352,881 Amortization of debt related expenses 1,758,635 Portion of rents representative of the interest factor 1,930,232 82,530,684 Distributed income from equity investees 68,690,980 Pretax earnings from continuing operations, as adjusted $ 151,221,664 Combined fixed charges and preferred stock dividends - Interest on indebtedness (including capitalized interest) $ 51,649,614 Preferred dividend factor 15,979,453 Amortization of debt related expenses 599,126 Portion of rents representative of the interest factor 1,930,232 Combined fixed charges and preferred stock dividends $ 70,158,425 Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 2.2
